Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 October 2020.  In view of this communication, claims 1-8 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 08 October 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotating Electrical Machine with Channel in Stator Slot Walls.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2013/0264897 A1), hereinafter referred to as “Bradfield”, in view of Birdi et al. (US 2007/0194638 A1), hereinafter referred to as “Birdi”.
Regarding claim 1, Bradfield discloses a rotating electrical machine [18] (fig. 1; ¶ 0014), comprising: 
a rotor [22] (fig. 1; ¶ 0015); 
a stator core [26/26t] including an annular or cylindrical yoke [26], and teeth [26t] arranged on an inner circumferential face of the yoke [26] in a circumferential direction with spaces [30], the stator core [26/26t] being disposed encompassing an outer circumference of the rotor [22] (fig. 1-3; ¶ 0015, 0019-0021), 

    PNG
    media_image1.png
    519
    777
    media_image1.png
    Greyscale

with a slot-wall-face channel [52] being provided on a wall face of the stator core [26/26t] defining a slot [30] disposed between the teeth [26t] that are adjacent in the circumferential direction (fig. 3B, 3D; ¶ 0021, 0025), the slot-wall-face channel [52] being configured to open as to the slot [30] for the coolant to flow through (¶ 0025); 
coils [28] wound on the teeth [26t] (fig. 1-2; ¶ 0015); and 
an insulating sheet [58] disposed in the slot [30] and interposed between the stator core [26/26t] and the coil [28] (fig. 4; ¶ 0024), the insulating sheet [58] being configured with at least part of the slot-wall-face channel [52] open as to the coil (fig. 5; ¶ 0025; the channel is open to the coil via “slot hole 60”).
Bradfield does not disclose the rotor [22] having a discharge port that discharges coolant provided on an outer circumferential face thereof. 
Birdi discloses a rotating electric machine comprising a rotor [132] and a stator [134], wherein the rotor [132] has a discharge port [334] that discharges coolant provided on an outer circumferential face (fig. 3; ¶ 0023-0025), and the stator [134] has a slot-wall-face channel [346] on a wall face of the stator core [338] (fig. 3; ¶ 0026, 0030). 

    PNG
    media_image2.png
    627
    726
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Bradfield having coolant discharge ports in the rotor as taught by Birdi, in order to provide additional cooling to the axial centers of the rotor and stator thereby preventing hot spots and improving performance (¶ 0006 of Birdi).
Regarding claim 3, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 1, as stated above, wherein the insulating sheet [58] is disposed over an entire length in an axial direction of the slot [30] in which the insulating sheet [58] is disposed (fig. 4-5; ¶ 0024; “across the axial length of the stator”).
Regarding claim 4, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 3, as stated above, wherein: 
the slot-wall-face channel [52] includes a side-face channel [52a] that is provided on a side face of at least one of the teeth [26t] defining the slot [30] and extends in a radial direction (fig. 3b; ¶ 0021; the portion of the notch [52] below the dotted line is extended radially from the curved side of the slot); and 

    PNG
    media_image3.png
    199
    638
    media_image3.png
    Greyscale

a notch [60] or an opening [60] is provided to at least a part of the insulating sheet [58] at a portion facing the side-face channel [52a] (fig. 5; ¶ 0025; at least a portion of the notch faces the curved side of the slot where the side-face of the slot-wall-face channel is located).
Regarding claim 5, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 3, as stated above, wherein: 
the slot-wall-face channel [52] includes a side-face channel [52a] and a bottom-face channel [52b] (fig. 3b; ¶ 0021); 
the side-face channel [52a] is provided on a side face of at least one of the teeth [26t] defining the slot [30] and extends in a radial direction (fig. 3b; ¶ 0021; the portion of the notch [52] below the dotted line is extended radially from the curved side of the slot); 
the bottom-face channel [52b] is provided on the inner circumferential face of the yoke [26] defining the slot [30] and connects to the side-face channel [52a] (fig. 3b; ¶ 0021; the portion of the notch [52] above the dotted line is extended circumferentially from the base of the slot); and 
an opening [60] is provided to at least a part of the insulating sheet [58] at a portion facing the bottom-face channel [52b] (fig. 5; ¶ 0025; at least a portion of the notch faces the base the slot where the bottom-face of the slot-wall-face channel is located).
Regarding claim 7, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 1, as stated above, wherein Birdi further discloses that the discharge port [334] and the slot-wall-face channel [346] are disposed at a same position in an axial direction (fig. 3).
Regarding claim 8, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 1, as stated above, wherein the insulating sheet [58] is divided with a gap [60] at a position of the slot-wall-face channel [52] (fig. 5; ¶ 0025).  While not specifically claimed, this limitation appears to have been intended to refer to the two separate insulating sheets shown in fig. 15 of the present application.  It is noted that, if claimed, such an arrangement would differ from the insulating sheet of Bradfield only in that the two axial halves of the sheet were made separable, see MPEP 2144.04(V)(C).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield and Birdi as applied to claim 1 above, and further in view of Fubuki (US 2015/0008770 A1), hereinafter referred to as “Fubuki”.
Regarding claim 2, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 1, as stated above, except that Bradfield does not disclose each of the teeth [26t] including a first main portion, a second main portion, and a small portion.
Fubuki discloses an annular stator core [36] comprising teeth [37-39] (fig. 1; ¶ 0028), wherein each of the teeth [37-39] includes a first main portion [t1], a second main portion [t2], and a small portion [61] (fig. 2-3; ¶ 0031-0032); and 

    PNG
    media_image4.png
    499
    866
    media_image4.png
    Greyscale

the small portion [61] is interposed between the first main portion [t1] and the second main portion [t2] in an axial direction (fig. 3), a width of the small portion [61] being smaller than widths of the first main portion [t1] and the second main portion [t2], and a length of the small portion [61] in a radial direction of the stator core [36] being shorter than lengths of the first main portion [t1] and the second main portion [t2] in the radial direction of the stator core [36] (fig. 2-3; ¶ 0033; the widths and the radial lengths of the small portion are both less than those of t1/t2 along the inclined surfaces 62/64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the teeth of Bradfield having first main, second main, and small portions as taught by Fubuki, in order to reduce or eliminate coolant remaining in the air gap thereby improving cooling efficiency and reducing drag losses on the rotor (¶ 0008-0010, 0016 of Fubuki).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield and Birdi as applied to claim 1 above, and further in view of De Clercq et al. (FR 3091059 A1), hereinafter referred to as “De Clercq”.
Regarding claim 6, Bradfield, in view of Birdi, discloses the rotating electrical machine [18] according to claim 1, as stated above, wherein the insulating sheet [58] includes a cover portion disposed at a portion where the slot [30] is open as to the rotor [22] so as to cover the coil [28] in the slot [30] (fig. 4; the bottom of the coil, at the slot opening, is covered by the insulating sheet).
Bradfield does not disclose that a notch or an opening is provided to a part of the cover portion.
De Clercq discloses a rotating electrical machine comprising a stator [2] having coils [4] disposed within slots [3] and wrapped in an insulating sheet [5] (fig. 1-4; ¶ 0050-0054); wherein the insulating sheet [5] includes a cover portion [5c] disposed at a portion where the slot [3] is open as to the rotor so as to cover the coil [4] in the slot [3], and a notch [52b] or an opening [52b] is provided to a part of the cover portion [5c] (fig. 4; ¶ 0057-0059).

    PNG
    media_image5.png
    699
    797
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulating sheets of Bradfield having openings in the cover portion as taught by De Clercq, in order to make it possible to bend the sheet to more closely match the shape of the coils and the slots thereby ensuring better electrical insulation by covering and optimally filling the slot (¶ 0063 of De Clercq).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Lenz (US 3,684,906) discloses a rotating electric machine comprising a rotor with a coolant discharge port and a stator with a cylindrical yoke and radial teeth surrounding the rotor; wherein the stator has a slot-wall-face channel at the same axial position as the discharge port of the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834